Citation Nr: 0411028	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a disability of the lungs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued a noncompensable rating for pharyngitis, and 
denied service connection for a disability of the lungs, claimed 
as secondary to service-connected pharyngitis.  A motion to 
advance on the docket was filed in February 2004, prior to the 
Board's receipt of the case.

In a May 1948 rating decision, the RO granted service connection 
for chronic pharyngitis, evaluated as noncompensable.  The Board 
recognizes that service connection for chronic pharyngitis has 
been in effect since May 1947 and is protected under 38 C.F.R. § 
3.957.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran is service-connected for pharyngitis.

3.  A disability of the lungs is not related to the veteran's 
service-connected pharyngitis, or otherwise due to injury or 
disease incurred in, or aggravated by, active service.

4.  Tuberculosis was not manifested within 3 years of the 
veteran's separation from service.


CONCLUSIONS OF LAW


1.  A disability of the lungs was not related to the veteran's 
service-connected pharyngitis, or otherwise due to an injury or 
disease incurred in, or aggravated by, active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).

2.  Residuals of tuberculosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the development of 
his claim for service connection for a lung disability in a July 
2002 letter.  He was notified of the laws and regulations 
regarding service connection in an August 2003 statement of the 
case (SOC).

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The July 2002 
letter informed the veteran of the type of evidence necessary to 
substantiate his service connection claim, and informed him that 
VA would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure VA received the records.  This 
document also advised the veteran of the evidence of record and of 
the reasons and bases for the decision.  

Although the above-referenced documents did not specifically 
contain the "fourth element," the July 2002 letter did ask the 
veteran to tell VA about any other records that might exist to 
support his claim, and the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim for service connection.

In this case, VCAA notice was provided to the veteran prior to the 
initial AOJ adjudication, and thus, the timing of the notice does 
comply with the express requirements of Pelegrini.  Thus, there is 
no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, 17 Vet. 
App. at 422.

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal at this 
point would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, the 
Board notes that the veteran identified outpatient VA records, 
which the RO obtained in support of his claim.  The veteran was 
provided with a VA examination in September 2002.

The Board declines to obtain a medical nexus opinion with respect 
to whether lung disability had its onset in service because there 
is no evidence of pertinent disability in service or for several 
years following service and there is evidence that tuberculosis 
had its onset more than 3 years following service.  Thus, while 
there are current diagnoses of lung disability, there is no true 
indication that pertinent disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view 
of the absence of abnormal findings in service, the negative 
examination performed at separation from service, and the findings 
of tuberculosis and other lung disability more than 3 years 
following service, any opinion relating the current lung 
disability to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 3.102 
(2003).  The duty to assist is not invoked, even under Charles, 
where "no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand regarding the issue of service connection would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records include a March 1946 report of physical 
examination and induction.  The veteran reported having asthma, 
hay fever and high blood pressure.  Examination revealed that the 
veteran's throat and lungs were normal.

A May 1947 report of physical examination prior to discharge 
indicated that the veteran's lungs were normal.  Chest x-ray was 
also normal.  Diagnosis was chronic pharyngitis.  

According to a July 1949 hospitalization record, the veteran 
underwent a tonsillectomy.  Final diagnosis was chronic 
tonsillitis.  A Chest x-ray report dated in October 1950 revealed 
normal findings.  

A January-September 1951 hospitalization record indicated clinical 
diagnoses of pleurisy tuberculosis with effusion, tuberculosis 
lymph nodes, not elsewhere classified, of infra auricular area, 
and tuberculoma of the left frontal lobe with convulsions.  
Pulmonary symptoms reportedly began the week prior to admission. 

VA treatment records dated from March 1987 to August 1988 
indicated that the veteran obtained medical treatment for 
disabilities unrelated to this claim, however, March and May 1988 
records reflected that the veteran's lungs were clear.

In April 2002, the veteran underwent an annual physical 
examination.  The physician note indicated that VA had been 
providing the veteran with medical treatment for his COPD.

In September 2002, the veteran presented himself for a VA 
examination.  He reported a history of asthma prior to entry in 
service.  He stated that he quit smoking twenty years prior and 
that he had experienced shortness of breath when engaging in 
activities, such as walking.  He also reported using inhalers at 
home.  According to the veteran, following a tonsillectomy, he had 
not experienced any throat problems, with the exception of some 
bleeding after the procedure.  He reported no throat infections or 
recurrent pharyngitis.  Examination of the pharynx revealed no 
significant abnormalities.  Diagnostic impressions were severe 
chronic obstructive bronchopulmonary disease with pulmonary 
emphysema, history of asthma years ago, history of chronic sinus 
problems and a history of nonservice-connected tuberculosis.  When 
asked to state an opinion as to the etiology of the veteran's 
current lung disability, the examiner opined that the veteran's 
chronic pharyngitis was not likely to be a cause of his COPD.  A 
pulmonary function test was ordered; numerous attempts to perform 
lung volume maneuvers were made but acceptable data was unable to 
be produced.  

VA progress notes dated from September 2002 to June 2003 reflect a 
medical history of COPD and chronic bronchitis.  

Analysis

The veteran contends that his current lung disability is caused by 
his service-connected pharyngitis.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which is 
proximately due to or the result of a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310.  The Court 
has concluded that, when aggravation of a veteran's non service-
connected disability is proximately due to or the result of a 
service-connected disability, such veteran shall be compensated 
for the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

When tuberculosis becomes manifest to a degree of 10 percent or 
more within three years from the date of the veteran's separation 
from service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1111, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, treatment reports confirm a current diagnosis of 
COPD.  However, a disability of the lungs is not shown to be 
incurred during service.  Service medical records, including 
entrance and discharge reports, show that the veteran's lungs were 
normal during service.  Furthermore, the COPD diagnosis, which was 
rendered many years after service, has not been shown to be 
proximately due to, or the result of, the veteran's service-
connected pharyngitis.  In fact, when asked to indicate whether 
there was a nexus between the veteran's COPD and service-connected 
pharyngitis, the September 2002 VA examiner concluded that the 
veteran's COPD was likely not caused by the veteran's service-
connected pharyngitis.  

The Board acknowledges the veteran's contention that he should be 
entitled to service connection for his lung disability.  However, 
as a lay person, he is not competent to establish a causal nexus 
between his current lung disability and his service-connected 
pharyngitis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, there is no competent medical evidence establishing a nexus 
between the veteran's lung disability and service-connected 
pharyngitis. 

Moreover, there is no medical evidence of tuberculosis within 
three years after the veteran's discharge from service.  Such 
diagnosis was first shown in 1951, more than 3 years after 
separation from service.  Moreover, chest x-rays just a few months 
before were within normal limits and the onset of pulmonary 
symptoms began just a week before the January admission.  As such, 
residuals of tuberculosis may not be presumed to have been 
incurred in service.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a lung 
disability.  The benefit sought therefore must be denied.


ORDER


Entitlement to service connection for a disability of the lungs is 
denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



